DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, Fig. 12 in the reply filed on 6/07/21 is acknowledged.  Claims 6 and 9- 11 are withdrawn as being directed to a non-elected invention.  Claims 1- 5, 7- 8 and 12- 20 are being addressed by this Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a wound closure mechanism to insert at least one fastener and a translational drive mechanism to translate the wound closure mechanism within the housing in claim 1 and claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Objections
Claim 17 is objected to because of the following informalities:  lines 2- 3 ‘extending first and second approximation members’ should be amended to - - extending the first and second approximation members - - since they have been previously introduced in claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12- 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry (US Pub. No. 2015/0127024 A1).
Regarding claim 12, Berry discloses an automatic suturing mechanism comprising:
a support frame (3) (Figs. 1, 5- 6);
an electric motor (10) (Fig. 30) connected to the support frame and having a driveshaft;
a series of pairs of rollers (35, 36, 37, 38, 39, 40, 44, 45, 46, 47) (Figs. 9- 17) supported by the support frame (3) for rotation relative to the support frame (3); each 
a gear mechanism (20) (Figs. 9- 10, 13- 14) drivingly connecting the driveshaft (22) (Figs. 9- 10, 13- 14) of the motor (10) with at least one of the rollers in each pair of rollers (35, 36, 37, 38, 39, 40, 44, 45, 46, 47) (P. [0110]).
Regarding claim 13, Berry further discloses wherein the gear mechanism (20) further comprises a planetary gearset having a sun gear (50) (Figs. 9- 14) connected for rotation with the driveshaft (22) of the motor (10), and a series of planetary gears (48, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34) (Figs. 9- 14), each planetary gear connected for rotation with one of the rollers in each pair of rollers (35, 36, 37, 38, 39, 40, 44, 45, 46, 47) (See Fig. 12). 
Regarding claim 14, Berry further discloses wherein the series of pair of rollers (35, 36, 37, 38, 39, 40, 44, 45, 46, 47) comprises three pairs of rollers, one pair of rollers spaced equidistant from the other pairs of rollers (35, 36, 37, 38, 39, 40, 44, 45, 46, 47) (See Fig. 9).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 4, 7- 8 and 15- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesallum (US Pub. No. 2016/0106516 A1) in view of Fridman (US Pub. No. 2010/0280545 A1).
Regarding claims 1- 2, Mesallum discloses medical wound closure device for portable and single usage, the device comprising:
a housing (502, 304) (Fig. 3) (P. [0058] - - module 502 embodiment shown in partial view in Fig. 5A can include an open bottom to access a target surgical field as shown in Fig. 3);
a wound closure mechanism (508, 510) (Fig. 5A) supported for translation within the housing (502, 304) by a translational drive mechanism (504, 506) (Fig. 5A) (P. [0064]), the wound closure mechanism (508, 510) configured to insert at least one fastener (512, 514) (Fig. 5A) into tissue to close the wound (P. [0064] - - sewing suture executed by module 502; surgical tools 508, 510 are interpreted as under 35 USC 112(f) above as functional equivalents of a wound closure mechanism because it is provided by one of a suturing mechanism and a stapling mechanism as in applicant’s Specification P. [0078]; surgical actuators 504, 506 are interpreted as functional equivalents of a translational drive mechanism under 35 USC 112(f) above because 
a controller (3210) (Fig. 32) configured to operate the translational drive mechanism (504, 506) to move the wound closure mechanism (508, 510) relative to the housing (502, 304), and operate the wound closure mechanism (508, 510) to insert the at least one fastener (512, 514) (Fig. 5A) (Ps. [0004], [0126], [0131] - - actuators 504, 506 moves according to pre-programmed instructions using a miniature form of CNC system to perform automated biomechanical surgical procedures). Mesallum does not disclose
(claim 1) approximation members;
(claim 2) a fluid delivery system;
However, Fridman teaches a system and method for bonding living tissue (See Fig. 3) (P. [0121]) including
(claim 1) first and second approximation members (298) (Figs.  35A- 35C) supported by the housing (250), each approximation member (298) having a distal end region configured to move from a first position adjacent to the housing to a second position spaced apart from the housing to approximate a wound (See Fig. 35B) (P. [0197]- -  operator tensioning elongate elements 296 by pulling tabs 298, thus tensioning elongate elements 296 and thereby securing the mutual orientations of bandage portions 288 (FIG. 6), thus securing the cut 1000 in a desired closed orientation);
(claim 2) further comprising a fluid delivery system (258) supported by the housing and operably controlled by the controller (210);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to add approximation members and a 
Regarding claim 3, Mesallum in view of Fridman discloses the apparatus of claim 1, Mesallum further comprising a human machine interface (3216) (Fig. 32) in communication with the controller (3210) (See Fig. 32), but Mesallum does not disclose a human machine interface configured to provide instructions and/or alerts to a user.
However, Fridman teaches a system and method for bonding living tissue (See Fig. 3) (P. [0121])
(claim 3) further comprising a human machine interface in communication with the controller and configured to provide instructions and/or alerts to a user (Ps. [0026], [0123] - - the tissue tension force sensor is operative to provide an output indication of a measured tissue tension parameter; an output indication being interpreted as an alert to a user).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the human machine interface associated with Mesallum such that it is configured to provide instructions and/or alerts to a user as taught by Fridman because it would allow a user to be instructed to 
Regarding claim 4, Mesallum in view of Fridman discloses the apparatus of claim 1, Mesallum further disclosing wherein the wound closure mechanism (508, 510) comprises a suturing mechanism, and the at least one fastener is a suture (512, 514) (P. [0064]).
Regarding claim 7, Mesallum in view of Fridman discloses the apparatus of claim 1, Mesallum further disclosing further comprising at least one positioning indicator (412, 414, 416) (Fig. 4A) (P. [0059] - - module 502 embodiment shown in partial view in Fig. 5A can include scanning elements (e.g. 412, 414, and 416) configured to locate and determine position from the tracking areas as shown in Fig. 4A) supported by the housing (502, 304) and configured for use in aligning the housing (502, 304) relative to the wound (See Fig. 4A) (P. [0059]).
Regarding claim 8, Mesallum in view of Fridman discloses a device according to claim 1, Mesallum further disclosing a plurality of devices, the plurality of devices  programmable surgical systems can employ multiple surgical devices/modules. For example, the system can utilize more than one module in the surgical field to produce results via a pre-programmed surgical procedure; computer systems 3202,3204, 3206 are interconnected by, and may exchange data through, a communication network 3208). 
Regarding claims 15 - 17, Mesallum discloses a method of closing a wound using a device comprising: 
positioning a housing of a device (502, 304) (Fig. 3) over a wound (P. [0058] - - module 502 embodiment shown in partial view in Fig. 5A can include an open bottom to access a target surgical field as shown in Fig. 3); and
controlling a wound closure mechanism (508, 510) (Fig. 5A) and a translational drive mechanism (504, 506) (Fig. 5A) of the device using a controller (3210) (Fig. 32) to close a wound by inserting at least one fastener (512, 514) (Fig. 5A) along the wound (Ps. [0004], [0126], [0131] - - actuators 504, 506 moves according to pre-programmed instructions using a miniature form of CNC system to perform automated biomechanical surgical procedures).
Surgical tools 508, 510 are interpreted as under 35 USC 112(f) above as functional equivalents of a wound closure mechanism because it is provided by one of a suturing mechanism and a stapling mechanism as in applicant’s Specification P. [0078] (See machine. [0064] - - surgical tools 508, 510 are configured to execute a sewing suture).
Surgical actuators 504, 506 are interpreted as functional equivalents of a translational drive mechanism under 35 USC 112(f) above because they are utilized for moving the closure mechanism along a linear path across body surface(s) as in applicant’s Specification P. [0035] (P. [0064]).
Mesallum does not disclose 
(claim 15) extending approximation members;
(claim 16) sequential steps;
(claim 17) operating a fluid delivery system;

(claim 15) extending first and second approximation members (298) (Figs.  35A- 35C) away from the device housing (250) thereby pulling tissue on either side of the wound towards the housing (250) and towards the wound to approximate the wound (See Fig. 35B showing the operator pulling tabs 298, thus tensioning elongate elements 296 and thereby securing the mutual orientations of bandage portions 288 (FIG. 6), thus securing the cut 1000 in a desired closed orientation);
(claim 16) wherein the steps are performed sequentially (P. [0024] - - controlling wound closure mechanism by application of energy and approximating tissues by displacement of the edges of tissue proceeds sequentially along the seam);
(claim 17) further comprising operating a fluid delivery system (258) via the controller (210) to irrigate and/or sterilize the wound prior to extending first and second approximation members, the fluid delivery system supported by the housing (250);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method disclosed by Mesallum to add extending approximation members and to configure the controlling step to control the wound closure mechanism and the approximation of edges of tissues sequentially along the seam and to include an operating a fluid delivery system method step as taught by Fridman because it would allow for the preparation of tissue edges by moving them closer to each other such that the edges are in mutual propinquity and controlling the wound closure sequentially and for the dispensing of a tissue bonding enhancement material to the edges (Fridman - - Ps. 
Regarding claim 18, Mesallum in view of Fridman discloses the method of claim 15, Mesallum further disclosing further comprising operating the device via the controller (3210) in response to a request from a user via a human machine interface (3216) (See Fig. 32)(P. [0129]).
Regarding claim 19, Mesallum in view of Fridman discloses the method of claim 15, Mesallum further comprising controlling a human machine interface (3216) via the controller (3210) (interface. [0129]), but Mesallum does not disclose controlling the human machine interface to provide at least one of instructions and/or alerts to a user.
However, Fridman teaches a system and method for bonding living tissue (See Fig. 3) (P. [0121])
(claim 3) further comprising controlling a human machine interface via the controller to provide at least one of instructions and/or alerts to a user (Ps. [0026], [0123] - - the tissue tension force sensor is operative to provide an output indication of a measured tissue tension parameter; an output indication being interpreted as an alert to a user).

Regarding claim 20, Mesallum in view of Fridman discloses the method of claim 15, Mesallum further disclosing wherein the wound closure mechanism (508, 510) comprises one of a suturing mechanism and a stapling mechanism (P. [0064] - - suturing mechanism).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesallum (US Pub. No. 2016/0106516 A1) in view of Fridman (US Pub. No. 2010/0280545 A1) as applied to claim 4 above, and further in view of Heck et al. (US Pat. No. 5,792,151).
Regarding claim 5, Mesallum in view of Fridman discloses the apparatus of claim 4, but Mesallum in view of Fridman does not disclose a cutting element.
However, Heck teaches a suture tying device (11) (Fig. 1) having a housing (14) (Fig. 1)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the suturing mechanism disclosed by Mesallum in view Fridman to include a cutting element supported by the housing and positioned to cut the suture as taught by Heck because it would allow for the cutting of the suture upon actuation by a trigger mechanism (Heck - - Col. 4, l. 18- 20; Col. 8, l. 66- Col. 9, l. 8).  The motivation for the modification would have been to actuate a cutting operation, and upon completion of the cutting operation, drawing the cutting blade back into a retracted position (Heck - - Col. 8, l. 66- Col. 9, l. 8).  
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the entire device according to claim 1, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771